Citation Nr: 0527466	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  00-18 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for post 
traumatic stress disorder.  He subsequently initiated and 
perfected an appeal of this determination.  The veteran 
requested a personal hearing before a member of the Board, 
but he failed to report for his scheduled May 2005 hearing.  
Accordingly, the Board will adjudicate the veteran's appeal 
as if the hearing request had been withdrawn.  38 C.F.R. 
§ 20.704(d) (2004).  

The veteran's claim was initially presented to the Board in 
May 2001, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran does not currently have post traumatic stress 
disorder.  


CONCLUSION OF LAW

The criteria for the award of service connection for post 
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2003); 38 C.F.R. §§ 3.303, 3.304 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for post 
traumatic stress disorder.  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2004).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

Service connection for post traumatic stress disorder 
requires medical evidence diagnosing the condition, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2004).  The version 
of the regulation in effect at the time the veteran initially 
filed his claim for service connection for post traumatic 
stress disorder required a "clear" diagnosis of post 
traumatic stress disorder; however, that requirement has 
since been eliminated and, because the current version of the 
regulation is more favorable to the veteran, it will be 
considered in the adjudication of his claim.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  

The veteran was initially afforded VA psychiatric examination 
in December 1998, at which time a diagnosis of post traumatic 
stress disorder was granted.  However, when he was 
subsequently examined in November 2002, the same examiner 
found no evidence to support a current diagnosis of post 
traumatic stress disorder.  In a December 2002 addendum to 
the examination report, the examiner could not state whether 
the December 1998 diagnosis of post traumatic stress disorder 
was in error or whether the veteran's symptoms had remitted.  
Nevertheless, the examiner confirmed that he found no 
evidence of post traumatic stress disorder on examination of 
the veteran in November 2002.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against the award of 
service connection for post traumatic stress disorder.  The 
law specifically limits service connection to current 
disabilities, and no such current disability has been 
demonstrated.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While post traumatic stress disorder was initially 
diagnosed in December 1998, when the same examiner evaluated 
the veteran more recently in November 2002, he could find no 
evidence to support a current diagnosis of post traumatic 
stress disorder.  In the absence of any current evidence to 
the contrary, service connection for post traumatic stress 
disorder must be denied.  

The veteran has himself alleged he has a current diagnosis of 
post traumatic stress disorder as a result of his experiences 
in Vietnam during military service.  However, he is shown to 
be a layperson, not qualified to offer medical opinion 
evidence to the Board.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992);  see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, the veteran's 
personal opinion that a current diagnosis of post traumatic 
stress disorder is warranted is not a sufficient basis for 
awarding service connection. 

In conclusion, the preponderance of the evidence is against a 
finding that the veteran currently has post traumatic stress 
disorder; therefore, service connection for post traumatic 
stress disorder must be denied.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Veterans Claims Assistance Act of 2000

As a final matter, the Board notes that during the pendency 
of this claim, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), was enacted.  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim.  The law also provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the August 2000 
Statement of the Case, the various Supplemental Statements of 
the Case, the Board's prior remand, and June 2003 and 
February 2005 RO letters to the veteran notifying him of the 
VCAA, he has been advised of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  

The veteran has reported that he receives medical care at the 
VA medical center in Little Rock, AR, and these records were 
obtained.  No private medical records have been obtained, as 
no such evidence has been indicated by the veteran.  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the U.S. Court of Appeals for Veterans Claims (Court) stated, 
in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

Finally, he has been afforded a recent VA psychiatric 
examination in conjunction with his claim; for these reasons, 
his appeal is ready to be considered on the merits.  

The Board notes that in its May 2001 remand order, the RO was 
ordered to contact the U.S. Armed Services Center for 
Research of Unit Records a second time in order to verify the 
veteran's claimed in-service stressors; to date, such an 
action has not been accomplished.  

Generally, a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  However, 
where, as here, the Board finds the veteran does not 
currently have the claimed disability, subsequent development 
to verify his claimed stressor events would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Simply stated, even if the veteran's stressors 
were confirmed, without a finding of PTSD the confirmed 
stressors would not provide a basis to grant the claim.  
Therefore, the point of stressor verification is moot.    

The Board has considered the Court holding in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), in which the Court held 
that 38 U.S.C.A. § 5103(a) requires VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in June 2000, 
prior to the passage of the VCAA and the modifications to 
38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  

Finally, the veteran's claim was adjudicated on several 
occasions, most recently in October 2004, in light of the 
additional development performed subsequent to June 2000.  
Therefore, the Board finds no evidence of prejudicial error 
in the present case.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA) and 
Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.  



	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


